DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

General Remarks
This communication is considered fully responsive to Applicant’s application filed 07/15/2021.
Application filed 07/15/2021.
Applicant’s PgPUB: 2021/0342253
Claims:
Claims 1-20 are pending.
Claims 1, 9 and 13 are independent.
Continuity/Priority Data:
This Application is a Continuation of Non-Provisional Application No. 16/279,655 (Patent 11,086,760) filed 02/19/2019.
Non-Provisional Application No. 16/279,655 (Patent 11,086,760) is a Continuation of Non-Provisional Application No. 11/777,949 (Patent 10,210,071) filed 07/13/2007.
Non-Provisional Application No. 11/777,949 (Patent 10,210,071) claims priority to Provisional Application No. 60/807,443 filed 07/14/2006.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,086,760 and claims 1-19 of U.S. Patent No. 10,210,071. Although the claims at issue are not identical, they are not patentably distinct from each other because claims as presented in the current application are a similar combination of claim limitations as lain out in the cited patents..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-13, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,581,220 B1 to Roeck et al. (“Roeck”) in view of U.S. Patent No. 5,872,909 to Wilner et al. (“Wilner”) in further view of U.S. Patent No. 7,561,877 B2 to Alexander, III et al. (“Alexander").
As to claim 1, Roeck discloses:
a method, comprising: 
receiving, from network equipment by a server comprising a processor, event data representative of events (Fig. 2, Storage Device, 130B; Fig. 2, Log(s), 134c of Roeck), wherein the events correspond to respective changes in configuration of the network equipment, and wherein the event data comprises 
obtaining, by the server, a snapshot of the configuration of the network equipment at any time relative to an occurrence of a specified event of interest (Fig. 2, File System Snapshot, 133c; col. 4 II. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particular point in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).);
(Fig. 2, File System Snapshot, 133c; col. 4 ll. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particular point in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).).
Wilner discloses what Roeck does not expressly disclose.
Wilner discloses:
analyzing, by the server, the specified event of interest based on the configuration of the network equipment to determine a cause of the specified event of interest, wherein analyzing the event of interest comprises examining at least one of the events in the event stream in a context of the specified event of interest (col. 17 ll. 27-67 - col. 18 ll.1-15 – Wilner teaches examining (analyzing) event logs at particular occurrences (event of interest, i.e., crash of target system) and the events leading up to said event.); and 
Roeck and Wilner are analogous arts because they are from the same field of endeavor with respect to analyzing trace data of events occurring on a device. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate event logs analysis to debug devices and networks as discussed in Wilner with using snapshots and event logs as discussed in Roeck by adding the functionality of Wilner to the method of Roeck because it would be useful to be able to use the host computer to increase the visibility of the target application by monitoring what is happening in real-time on the target computer, especially for debugging and benchmarking purposes (Wilner, col. 2 II. 10-25).
Alexander discloses what Roeck and Wilner do not expressly disclose.
Alexander discloses:
respective metrics applicable to the respective changes (Fig. 10A, col. 13 ll. 43-56, col. 14 ll. 36-45 of Alexander), 
respective times of the respective changes (Fig. 10A, col. 13 ll. 43-56, col. 14 ll. 36-45 of Alexander), 
respective sectors available to the network equipment at the respective times, 
respective current values of the respective metrics (Fig. 10A, col. 13 ll. 43-56, col. 14 ll. 36-45 of Alexander), and 
(Fig. 10A, col. 13 ll. 43-56, col. 14 ll. 36-45 of Alexander); 
Roeck, Wilner and Alexander are analogous arts because they are from the same field of endeavor with respect to analyzing trace data of events occurring on a device.
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate event values as discussed in Alexander with event logs analysis to debug devices and networks as discussed in Wilner with using snapshots and event logs as discussed in Roeck by adding the functionality of Alexander to the method of Roeck and Wilner in order to identify error conditions and continue processing (Alexander, col. 3 ll. 1-4).

As to claim 2, Roeck, Wilner and Alexander discloses:
method of claim 1, and
Roeck discloses:
further comprising: 
determining, by the server, the configuration of the network equipment by applying at least a portion of the events in the event stream associated with the network equipment to the snapshot, wherein the network equipment was configured with the configuration at a time that the specified event of interest occurred (col. 6 ll. 59-67, col. 7 ll. 1-21 - Roeck teaches that after restoring the state-related data in the application snapshot 132C and the file system data in the file system snapshot 133C, the entries in the log 134C may be "replayed" (i.e., encountered in the same order and with the same results as originally experienced) to restore the application state 103C and continue execution from the point of failure.).

As to claim 5, Roeck, Wilner and Alexander discloses:
method of claim 1, and
Roeck discloses:
wherein the configuration is a portion of an entire configuration of the network equipment (Fig. 2, File System Snapshot, 133c; col. 4 ll. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particular point in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).).

As to claim 6, Roeck, Wilner and Alexander discloses:
method of claim 1, and
Roeck discloses:
wherein the configuration comprises configuration information about applications executable by the network equipment and functions of the network (Fig. 2, File System Snapshot, 133c; col. 4 II. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particular point in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).).

As to claim 7, Roeck, Wilner and Alexander discloses:
method of claim 1, and
Roeck discloses:
further comprising; 
detecting, by the server, an event of the events and identifying a metric of the respective metrics to include in the event (col. 6 ll. 59-67, col. 7 ll. 1-21 - Roeck teaches the log 134c may comprise any events that are capable of introducing non-determinism into program execution, including their original order and original results. For example, a log 134c may comprise a record of events and results such as transaction requests from clients the application, interprocess communication events, TCP/IP events, other file I/O, system calls for random number generation, system calls for a date or time, attempts to acquire semaphores, signal execution, etc.).

As to claim 8, Roeck, Wilner and Alexander discloses:
method of claim 1, and
Wilner discloses:
further comprising; 
identifying, by the server, a problem relating to the network equipment or a network comprising the network equipment based on an analysis of the specified event of interest and the event stream (col. 18 ll. 3-12- Wilner teaches that the debugging is useful for the target system and for debugging network operations).  The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 9, Roeck discloses:
A system, comprising: 
a processor (Fig. 11 of Roeck); and 
a memory that stores executable instructions that, when executed by the processor (Fig. 11 of Roeck), facilitate performance of operations, comprising: 
receiving event data, representative of an event, wherein the event corresponds to a change in a configuration of network equipment (col. 6 ll. 59-67, col. 7 ll. 1-21 – Roeck teaches that because snapshots are too resource-intensive to be taken after every event that changes the application state 103c, one or more logs 134C may be used to store data between snapshots which alters the application state 103C. The log 134c may comprise any events that are capable of introducing non-determinism into program execution, including their original order and original results. For example, a log 134c may comprise a record of events and results such as transaction requests from clients 110B of the application, interprocess communication events, TCP/IP events, other file I/O, system calls for random number generation, system calls for a date or time, attempts to acquire semaphores, signal execution, etc.  Examiner Note: From this passage, the log 134c as described denotes tracking the changes in the configuration of the device itself and is not limited to a particular application.), and 
generating a snapshot of the configuration of the network equipment at a time relative to an occurrence of an event of interest (col. 6 ll. 59-67, col. 7 ll. 1-21 – Roeck teaches that after restoring the state-related data in the application snapshot 132C and the file system data in the file system snapshot 133C, the entries in the log 134C may be "replayed" (i.e., encountered in the same order and with the same results as originally experienced) to restore the application state 103C and continue execution from the point of failure.  Because snapshots are taken periodically, a snapshot will be taken prior to an event of interest.);
in response to analyzing the event of interest and based on the event stream, reconstructing a prior configuration of the network equipment prior to the configuration (col. 6 ll. 59-67, col. 7 ll. 1-21 – Roeck teaches that after restoring the state-related data in the application snapshot 132C and the file system data in the file system snapshot 133C, the entries in the log 134C may be "replayed" (i.e., encountered in the same order and with the same results as originally experienced) to restore the application state 103C and continue execution from the point of failure.).
Wilner discloses what Roeck does not expressly disclose.
Wilner discloses:
based on the configuration of the network equipment, analyzing the event of interest to determine a cause of the event of interest, wherein analyzing the event of interest comprises examining at least a portion of the event in an event stream associated with the network equipment in a context of the event of interest (col. 17 ll. 27-67 - col. 18 ll.1-15 – Wilner teaches examining (analyzing) event logs at particular occurrences (event of interest, i.e., crash of target system) and the events leading up to said event.); and 
The suggestion/motivation and obviousness rejection are the same as in claim 1.
Alexander discloses what Roeck and Wilner do not expressly disclose.
Alexander discloses:
wherein the event data comprises metrics associated with the event, an event time, a sector available to the network equipment, a previous value of a previous metric and a current value a current metric (Fig. 10A, col. 13 ll. 43-56, col. 14 ll. 36-45 of Alexander); 
The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 10, Roeck, Wilner and Alexander discloses:
system of claim 9, and
Roeck discloses:

in response to generating the snapshot, determining the configuration of the network equipment by applying the event in the event stream to the snapshot, wherein the configuration is the configuration of the network equipment at the time relative to the occurrence of the event of interest (Fig. 2, File System Snapshot, 133c; col. 4 ll. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particular point in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).).

As to claim 11, Roeck, Wilner and Alexander discloses:
system of claim 9, and
Roeck discloses:
wherein the operations further comprise: 
collecting a limited number of events before a potential event of interest (Fig. 2, Logs, 134c of Roeck); 
associating the potential event of interest with specified events (col. 6 ll. 59-67, col. 7 ll. 1-21 - Roeck teaches that after restoring the state-related data in the application snapshot 132C and the file system data in the file system snapshot 133C, the entries in the log 134C may be "replayed" (i.e., encountered in the same order and with the same results as originally experienced) to restore the application state 103C and continue execution from the point of failure.); 
limiting the specified events that are reported to the server to a time frame associated with the event of interest (col. 6 ll. 59-67, col. 7 ll. 1-21 - Roeck teaches that after restoring the state-related data in the application snapshot 132C and the file system data in the file system snapshot 133C, the entries in the log 134C may be "replayed" (i.e., encountered in the same order and with the same results as originally experienced) to restore the application state 103C and continue execution from the point of failure.).
Wilner discloses what Roeck does not expressly disclose.
Wilner discloses:
reporting the specified events to a server (col. 17 ll. 27-67 - col. 18 ll. 1-15- Wilner teaches examining (analyzing) event logs at particular occurrences (event of interest, i.e., crash of target system) and the events leading up to said event.); and 
The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 12, Roeck, Wilner and Alexander discloses:
system of claim 9, and
Wilner discloses:
wherein the event comprise the change to the configuration at or near the time relative to the occurrence of the event of interest (col. 3 ll. 10-22 – Wilner teaches having a snapshot at a given time, such as on failure (i.e., event of interest); col. 18 ll. 3-12 – Wilner teaches that the debugging is useful for the target system and for debugging network operations). The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 13, Roeck discloses:
a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
detecting a change to configuration data of a mobile device, resulting in changed configuration data associated with a changed configuration (col. 6 ll. 59-67, col. 7 ll. 1-21 - Roeck teaches that because snapshots are too resource-intensive to be taken after every event that changes the application state 103c, one or more logs 134C may be used to store data between snapshots which alters the application state 103C. The log 134c may comprise any events that are capable of introducing non-determinism into program execution, including their original order and original results. For example, a log 134c may comprise a record of events and results such as transaction requests from clients 110B of the application, interprocess communication events, TCP/IP events, other file I/O, system calls for random number generation, system calls for a date or time, attempts to acquire semaphores, signal execution, etc. Examiner Note: From this passage, the log 134c as described denotes tracking the changes in the configuration of the device itself and is not limited to a particular application.); 
(Fig. 2, Logs, 134c of Roeck),
in response to analyzing the performance, reconstructing a prior configuration that is different than the changed configuration of the mobile device (Fig. 2, File System Snapshot, 133c; col. 4 ll. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particular point in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).).
Wilner discloses what Roeck does not expressly disclose.
Wilner discloses:
in response to identifying an event of interest, analyzing a performance of the mobile device related to the event of interest using an event stream of the mobile device, wherein analyzing the performance comprises analyzing events in the event stream that occurred at, before, and after a second time of the event of interest (col. 17 ll. 27-67 - col. 18 ll.1-15 – Wilner teaches examining (analyzing) event logs at particular occurrences (event of interest, i.e., crash of target system) and the events leading up to said event.); and 
The suggestion/motivation and obviousness rejection are the same as in claim 1.
Alexander discloses what Roeck and Wilner do not expressly disclose.
Alexander discloses:
wherein the event comprises the change to the configuration data, a metric associated with the change, a first time of the change, a previous value of the changed configuration data and the metric, and a current value of the changed configuration data and the metric (Fig. 10A, col. 13 ll. 43-56, col. 14 ll. 36-45 of Alexander); 
The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 17, Roeck, Wilner and Alexander discloses:
medium of claim 13, and
Roeck discloses:
wherein the operations further comprise: 
generating additional configurations of the mobile device that correspond to configurations of the mobile device prior to the second time of the event of interest and after the second time of the event of interest (Fig. 2, File System Snapshot, 133c; col. 4 ll. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particular point in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).).

As to claim 18, Roeck, Wilner and Alexander discloses:
medium of claim 13, and
Roeck discloses:
wherein the changed configuration comprises a portion of an entire configuration of the mobile device or comprises the entire configuration of the mobile device (Fig. 2, File System Snapshot, 133c; col. 4 ll. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particular point in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).).

As to claim 20, Roeck, Wilner and Alexandediscloses:
medium of claim 13, and
Wilner discloses:
wherein the operations further comprise: 
analyzing the performance of the mobile device and the event of interest based on event streams from other mobile devices other than the mobile device and based on configurations of the mobile devices that experience a same event of interest as the event of interest (col. 3 ll. 10-22 - Wilner teaches having a snapshot at a given time, such as on failure (i.e., event of interest); col. 18 ll. 3-12- Wilner teaches that the debugging is useful for the target system and for debugging network operations).  The suggestion/motivation and obviousness rejection are the same as in claim 1.

Claims 3, 4, 14-16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,581,220 B1 to Roeck et al. (“Roeck”) in view of U.S. Patent No. 5,872,909 to Wilner et al. (“Wilner”) in further view of U.S. Patent No. 7,561,877 B2 to Alexander, III et al. (“Alexander") in further view of U.S. Patent No. 6,167,358 to Othmer et al. ("Othmer”).
As to claim 3, Roeck, Wilner and Alexander discloses:
method of claim 1, 
Othmer discloses what Roeck, Wilner and Alexander do not expressly disclose.
Othmer discloses:
further comprising: 
applying, by the server, at least a portion of the events in chronological order in response to the snapshot being obtained prior to the specified event of interest and applying at least the portion of the events in reverse chronological order in response to the snapshot being obtained after the specified event of interest (col. 5 ll. 9-34 –Othmer teaches that each data element in a black box may optionally have a timestamp associated with it so that a user of the system may determine a sequence of events that occurred prior to a triggering event, such as a computer crash).
Roeck, Wilner, Alexander and Othmer are analogous arts because they are from the same field of endeavor with respect to analyzing trace data of events occurring on a device.
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate event values as discussed in Othmer with event values as discussed in Alexander with event logs analysis to debug devices and networks as discussed in Wilner with using snapshots and event logs as discussed in Roeck by adding the functionality of Otherm to the method of Roeck, Wilner and Alexander in order to detect and help determine problems with a system and allow developers to properly recreate the problem in order to develop solutions (Othmer, col. 2 ll. 43-65).

As to claim 4, Roeck, Wilner and Alexander discloses:
method of claim 1, 
Othmer discloses what Roeck, Wilner and Alexander do not expressly disclose.
Othmer discloses:
wherein the event stream identifies a chronological relationship between the events associated with the network equipment (col. 5 ll. 9-34 - Othmer teaches that the black box information stored in the data has an associated timestamp which would allow for identifying a chronological relationship between the different black box information stored in the database and used to determine the sequence of events leading up to the trigger event.).  The suggestion/motivation and obviousness rejection are the same as in claim 3.

As to claim 14, Roeck, Wilner and Alexander discloses:
medium of claim 13, 
Othmer discloses what Roeck, Wilner and Alexander do not expressly disclose.
Othmer discloses:
wherein the operations further comprise:
 operating an agent at the mobile device to monitor the configuration data, wherein the agent generates the events in response to changes to the configuration data, and wherein the agent transmits the events to a server as the events occur at the mobile device or in batches when a batch size for events is reached (Fig. 1, Nub, 42; col. 4 ll. 57-67 – Othmer teaches “the nub gathers information about the operation and execution of a software application being executed by the computer-based system ...“; col. 5 ll. 1-9- “Each nub on each computer-based system may be configured, e.g., under program control, to accumulate data or information about the state or operation of the computer-based system or about one or more software applications being executed on the system. col. 5 ll. 10-35 -“... data gathered by the nub may be collected into a ‘black box’ data structure 44 that may be transmitted over the communications link to the server upon the occurrence of one of a plurality of predetermined trigger events ...”).  The suggestion/motivation and obviousness rejection are the same as in claim 3.

As to claim 15, Roeck, Wilner and Alexander discloses:
medium of claim 13, 
Othmer discloses what Roeck, Wilner and Alexander do not expressly disclose.
Othmer discloses:
wherein operations further comprise: 
identifying the event of interest for analysis, wherein the events of the event stream comprise first events that have been determined to have occurred before a second time of the event of interest and second events that that have been determined to have occurred after the second time of the event of interest  (col. 5 ll. 9-34 – Othmer teaches that the black box information stored in the data has an associated timestamp which would allow for identifying a chronological relationship between the different black box information stored in the database and used to determine the sequence of events leading up to the trigger event). The suggestion/motivation and obviousness rejection are the same as in claim 3.

As to claim 16, Roeck, Wilner and Alexander discloses:
medium of claim 13, and
Roeck discloses:
wherein the operations further comprise: 
(Fig. 2, File System Snapshot, 133c; col. 4 II. 48-61 - Roeck teaches The file system snapshot 133C may comprise file system data or storage data such as contents and metadata of a file system at a particularpoint in time. The file system snapshot 133C may also be referred to as a "disk snapshot" or "frozen image." The file system represented by the file system snapshot may be used by the application instance 104C, e.g., for storage of application-related data. In one embodiment, a file system snapshot may be generated at a regular interval (e.g., once per minute).); and 
Othmer discloses what Roeck, Wilner and Alexander do not expressly disclose.
Othmer discloses:
applying a portion of the events in the event stream in either chronological order or reverse chronological order to obtain a specific configuration of the mobile device, wherein the specific configuration of the mobile device is a second configuration of the mobile device as of the second time that the event of interest occurred  (col. 5 ll. 9-34 –Othmer teaches that each data element in a black box may optionally have a timestamp associated with it so that a user of the system may determine a sequence of events that occurred prior to a triggering event, such as a computer crash). The suggestion/motivation and obviousness rejection are the same as in claim 3.

As to claim 19, Roeck, Wilner and Alexander discloses:
medium of claim 13, and
Othmer discloses what Roeck, Wilner and Alexander do not expressly disclose.
Othmer discloses:
wherein the event of interest is an indicator of a threshold likely root problem associated with the mobile device (col. 5 ll. 9-34 – Othmer teaches that the black box information stored in the data has an associated timestamp which would allow for identifying a chronological relationship between the different black box information stored in the database and used to determine the sequence of events leading up to the trigger event.).  The suggestion/motivation and obviousness rejection are the same as in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445